DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response received 01 July 2022.
Claims 21-25 were previously canceled.
Claims 1-20 are pending and have been examined. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9 are directed to a method, claims 10-17 are directed to a system and claims 12-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of generating recommendations.  Specifically, representative claim 1 recites the abstract idea of: 
segmenting, a plurality of users into at least a first subset of users and a second subset of users, the first subset of users comprising users that have previously used a portable device external to the first region within a predetermined time period to initiate a transaction at least a predetermined number of times, and the second subset of users comprising users that have previously used a portable device to initiate a transaction external to the first region within the predetermined time period less than the predetermined number of times; 
in response to segmenting the first subset of users, generating, an activation metric for each user of the first subset of users based at least partially on a frequency and/or temporal distribution of transactions external to the first region initiated by other users of the first subset of users by:
applying a dynamic time warping algorithm to measure the dissimilarity between each user in the first subset of users to determine a dissimilarity parameter between each pair of users in a subset of users; 
	 based on the determined dissimilarity parameter, clustering each users in the first subset of users into a cluster of a plurality of clusters;  and 
	for each cluster of the plurality of clusters, generating a predictive model for the first subset of users to determine the activation metric for each user of the first subset of users; 
in response to segmenting the second subset of users, generating, an activation metric for each user of the second subset of users based at least partially on previous transaction data for at least a portion of the plurality of users by: 
generating a predictive model for the second subset of users based on the previous transaction data for the at least a portion of the plurality of users; and 
for each user of the second subset of users, determining the activation metric based on applying the predictive model for the second subset of users to transaction data for each user of the second subset of users; 
determining, a plurality of target users from the plurality of users based at least partially on the activation metric for each user of the plurality of users, the plurality of target users having a propensity for initiating transaction activity external to the first region based on having at least a minimum activation metric; and 
based on the determined plurality of target users, automatically initiating, at least one target action for each target user of the plurality of target users. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of generating recommendations, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claim recites the steps of generating recommendations based on the predicted activity that comprises segmenting users that have previously used a portable device (i.e., a credit card, bank card, etc.), to initiate transactions, generating an activation metric for each user based at least partially on a frequency and/or temporal distribution of transactions external to the first region initiated by other users of the first subset of users, generating an activation metric for each user of the second subset of users based at least partially on previous transaction data, determining a plurality of target users based at least on the activation metrics and the target users having a propensity for initiating transactions external to the first region, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer and at least one processor. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
Dependent claims 2-9 do not aid in the eligibility of independent claim 1. For example, claims 2-9 merely act to provide further limitations of the abstract idea recited in representative claim 1.
Independent claims 10 and 18 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 10 includes the additional elements of at least one server computer including at least one processor and independent claim 18 includes the additional element of a computer program and at least one non-transitory computer-readable medium including program instructions. The Applicant’s specification does not provide any discussion or description of at least one server computer including at least one processor in claim 10 and a computer program and at least one non-transitory computer-readable medium including program instructions in claim 18, as being anything other than generic elements. Thus, the claimed additional elements of claims 10 and 18 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 10 and 18 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 10 and 18, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 10 and 18 are ineligible. 
It is noted that dependent claims 11 and 12 include the additional element of at least one server computer, and dependent claims 19 and 20 include the additional element of a computer program product.  Applicant’s specification does not provide any discussion or description of the at least one server computer and a computer program product as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 11-12 and 19-20 are directed towards an abstract idea. Additionally, the additional elements of claim 11-12 and 19-20, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
Dependent claims 11-17 and 19-20 do not aid in the eligibility of the independent claims 10 and 18, respectively.  The claims of 11-17 and 19-20 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 
As such, claim 11-17 and 19-20 are ineligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 1-4, 6-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard, J., et al. (PGP No. US 2017/0083928 A1) in view of Tietzen, T., et al. (PGP No. US 2015/0149269 A1), and Bernal, E., et al. (PGP No. US 2017/0169297 A1). 

Claim 1-
Gerard discloses a computer-implemented method of generating recommendations based on predicted activity external to a first region, comprising (Gerard, see: paragraph [0002] disclosing “advertisements and offers [i.e., generating recommendations] that are more specifically tailored to that person's hobbies can be identified and presented to the person” and see: [0032] disclosing “a predictive model for use in identifying likelihood of immigration [i.e., predicted activity]”): 
a plurality of users, the users comprising users that have previously used a portable device external to the first region within a predetermined time period to  initiate a transaction at least a predetermined number of times (Gerard, see: paragraph [0031] disclosing “A payment transaction may be considered a cross-border transaction when the country (e.g., the second country 116) [i.e., external to the first region] associated with the merchant involved in the payment transaction is different from the country of issuance (e.g., the first country 114) of the payment card 106 [i.e., a portable device])”; and see: paragraph [0035] discloses “processing server 102 [i.e., with at least one processor] may identify transaction frequency over multiple periods of time (e.g., one month intervals) [i.e., predetermined time period to initiate a transaction].”; and see: paragraph [0036] disclosing “the transaction frequencies, periods of time [i.e., predetermined number of times], and thresholds may vary dependent on the individual consumer 104, the transaction behavior of the transaction account, the second country 116, etc.” and “if the consumer 104 regularly travels to foreign countries or regularly…for several weeks at a time, the periods of time may be greater than for a consumer 104 that does not frequently travel out of the country”; and see: paragraph [0038] disclosing “the predictive model may be based on transaction behaviors for a plurality of different consumers 104 [i.e., a plurality of users]” and see: paragraph [0049] disclosing “the predive model may be based on transaction behaviors for a plurality of consumers 104”), and 
the users comprising users that have previously used a portable device to initiate a transaction external to the first region within the predetermined time period less than the predetermined number of times (Gerard, see: paragraph [0031] disclosing “A payment transaction may be considered a cross-border transaction when the country (e.g., the second country 116) [i.e., external to the first region] associated with the merchant involved in the payment transaction is different from the country of issuance (e.g., the first country 114) of the payment card 106 [i.e., a portable device])”; and see: paragraph [0035] discloses “processing server 102  may identify transaction frequency over multiple periods of time (e.g., one month intervals) [i.e., predetermined time period to initiate a transaction]”; and see: paragraph [0036] disclosing “the transaction frequencies, periods of time, and thresholds may vary dependent on the individual consumer 104, the transaction behavior of the transaction account, the second country 116, etc.” and “if the consumer 104 regularly travels to foreign countries or regularly…for several weeks at a time, the periods of time may be greater than for a consumer 104 that does not frequently travel out of the country [i.e., less than the predetermined number of times]”; and see: paragraph [0038] disclosing “the predictive model may be based on transaction behaviors for a plurality of different consumers 104”; and see: paragraph [0049] disclosing “the predive model may be based on transaction behaviors for a plurality of consumers 104”) (Examiner’s note: The Examiner is interpreting the plurality of consumers of Gerard to encompass the claimed first and second users, as Gerard states that the predictive model predicting the likelihood of travel can be based on a plurality of consumer transaction behaviors.); 
generating, with at least one processor, an activation metric for each user of the users based at least partially on a frequency and/or temporal distribution of transactions external to the first region initiated by other users of the users (Gerard, see: paragraph [0039] disclosing “predictive model may be generated as an equation, with purchase behaviors being associated with variables” and “purchase behaviors for a consumer 104 may be input into the equation as the variables included therein, with the equation of producing a likelihood of immigration [i.e., an activation metric], such as an immigration country [i.e., external to the first region]”; and see: paragraph [0041] disclosing “apply the predictive model to the transaction behaviors for each of the consumers [i.e., initiated by other users]” and “each consumer determined to be likely to emigrate from the first country 114 within a month may be consumers 104 whose transactions behavior matches those of consumers 104 used in generation of the predictive model who emigrated from the first country 114 a month prior [i.e., temporal distribution of transactions]”; and see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers” and “may specify an emigrating [i.e., first region], immigrating country, or both”) by:
generating a predictive model for the users to determine the activation metric for each user of the users (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “The predictive model may be generated to account for these transaction behaviors to determine a likelihood of immigration based on comparison of transaction behaviors for a different consumer 104 to the transaction behaviors used to generate the model”; and see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers”); 
generating, with at least one processor, an activation metric for each user of the users based at least partially on previous transaction data for at least a portion of the plurality of uses (Gerard, see: paragraph [0039] disclosing “purchase behaviors for a consumer 104 may be input into the equation as the variables included therein, with the equation of producing a likelihood of immigration [i.e., an activation metric], such as an immigration country”; and see: paragraph [0041] disclosing “apply the predictive model to the transaction behaviors for each of the consumers [i.e., initiated by other users]”; and see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers [i.e., subset of users]) by:
generating a predictive model for the users based on the previous transaction data for the at least a portion of the plurality of users (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “The predictive model may be generated to account for these transaction behaviors to determine a likelihood of immigration based on comparison of transaction behaviors for a different consumer 104 to the transaction behaviors used to generate the model”; and see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers”); and 
for each user of the of users, determining the activation metric based on applying the predictive model for the users to transaction data for each user of the users (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “The predictive model may be generated to account for these transaction behaviors to determine a likelihood of immigration based on comparison of transaction behaviors for a different consumer 104 to the transaction behaviors used to generate the model”; and see: paragraph [0039] disclosing “purchase behaviors for a consumer 104 may be input into the equation as the variables included therein, with the equation of producing a likelihood of immigration [i.e., an activation metric], such as an immigration country”; and see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers [i.e., users]”);  
determining, with at least one processor, a plurality of target users from the plurality of users based at least partially on activation metric for each user of the plurality of users, the plurality of target users having a propensity for activity external to the first region based on having at least a minimum activation metric (Gerard, see: paragraph [0035] disclosing “may identify when the frequency of cross-border transactions…when the frequency of local transactions is below a predetermined threshold”; and see: paragraph [0041] disclosing “apply the predictive model to the transaction behaviors for each of the consumers” and “each consumer determined to be likely to emigrate from the first country 114 within a month may be consumers 104 whose transactions behavior matches those of consumers 104 used in generation of the predictive model who emigrated from the first country 114 a month prior”; and see: paragraph [0050] disclosing “The processing device 204 may be configured to store generated predictive models in the model database 212 as predictive models 214, for use in estimating consumer immigration”).  
	Although Gerard does disclose a plurality of users and discloses that the plurality of users have used a portable device external to a first region within a predetermined time period, and discloses determining a likelihood of travel for each user, Gerard does not disclose that there is a first and second subsets of users. Gerard also does not disclose that there is a target action for each target user of the plurality of users.  Gerard does not explicitly disclose: 
segmenting, users into at least a first subset of user and a second subset of users having previously used a portable device; 
in response to segmenting the first subset of users, generating the first subset of users transactions; 
the second subset of users transaction data; 
determining initiating transaction activity; 
based on the determined plurality of target users, automatically initiating, one target action for each target user of the plurality of target users. 
Tietzen, however, does teach: 
segmenting, users into at least a first subset of user and a second subset of users having previously used a portable device (Tietzen, see: paragraph [0048] teaching “Card issuers typically market card types to certain segments of the population based upon…location, and anticipated card use” and “enables merchants to target particular groups of members based on…data extrapolated” and “sub-set of cardholders using a particular financial card”); 
in response to segmenting the first subset of users, generating the first subset of users transactions (Tietzen, paragraph [0048] teaching “enables merchants to target particular groups of members based on…data extrapolated” “sub-set of cardholders using a particular financial card”); 
the second subset of users transaction data (Tietzen, see: paragraph [0048] teaching “enables merchants to target particular groups of members based on…data extrapolated [i.e., transaction data]” and “sub-set of cardholders using a particular financial card”); 
determining initiating transaction activity Tietzen, see: paragraph [0048] teaching “Card issuers typically market card types to certain segments of the population based upon…location, and anticipated card use [i.e., determining initiating transaction activity]”); 
based on the determined plurality of target users, automatically initiating, one target action for each target user of the plurality of target users (Tietzen, see: paragraph [0048] teaching “loyalty system 26 may recommend incentives [i.e., target action] to segments of customers [i.e., plurality of target users], based on BIN range and other attributes of customers such as spending habits”).
The Examiner notes that both of the references of Gerard and Tietzen teach a system that can extrapolate consumer spending data for a plurality of users. However, Tietzen further teaches that this spending history for a cardholder is used for initiating a transaction activity and teaches an initiation of a target action for each of the plurality of users, such as offering rewards to cardholders.  
This step of Tietzen is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to consumer transaction data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the steps of segmenting, users into at least a first subset of user and a second subset of users having previously used a portable device; the first subset of users transactions; the second subset of users transaction data; determining initiating transaction activity; and automatically initiating, one target action for each target user of the plurality of target users, as taught by Tietzen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gerard in order to provide improved verification for transactions and offering rewards to cardholders (Tietzen, see at least: paragraph [0005]).   
Although Gerard does disclose a first and second users (Gerard, see: paragraph [0045] disclosing “predictive analysis of consumer immigrations likelihoods for groups of consumers [i.e., subset of users]”) and generating an activation metric for each user based at least on a frequency or a temporal distribution of transactions (Gerard, see: paragraph [0039] disclosing “purchase behaviors for a consumer 104 may be input into the equation as the variables included therein, with the equation of producing a likelihood of immigration [i.e., an activation metric],” Gerard does not explicitly disclose a dynamic time warp algorithm to measure a dissimilarity between the users and does not disclose the clustering of each user. Gerard does not disclose: 
applying a dynamic time warping algorithm to measure the dissimilarity between each user to determine a dissimilarity parameter between each pair of users; 
based on the determined dissimilarity parameter, clustering each user into a cluster of a plurality of clusters; and 
for each cluster of the plurality of clusters, generating a model; 
Bernal, however, does teach: 
applying a dynamic time warping algorithm to measure the dissimilarity between each user to determine a dissimilarity parameter between each pair of users (Bernal, see: paragraph [0042] teaching “similarity between trajectories can be computed via a dynamic time warping (DTW) function” and “pair of trajectories and apply a temporal warping of one of the sub-trajectories” and “dissimilarity between the sub-trajectories can be computed as cumulative distance” and “the persons to which trajectories A and B correspond may be determined to belong to the same group”; and see: paragraph [0051] teaching “Once the track of each individual is known…analysis can be performed that finds individuals with common entrance and exit times” and “if the difference between two individuals’ start and exit times is less than some pre-defined threshold [i.e., dissimilarity parameter], then a decision can be made that the individuals belong in the same group”); 
based on the determined dissimilarity parameter, clustering each user into a cluster of a plurality of clusters (Bernal, see: paragraph [0051] teaching “Once the track of each individual is known…analysis can be performed that finds individuals with common entrance and exit times” and “if the difference between two individuals’ start and exit times is less than some pre-defined threshold [i.e., dissimilarity parameter], then a decision can be made that the individuals belong in the same group”; and see: paragraph [0054] teaching “clustering that is based on the entrance time and the total amount of time each individual was in the retail environment is performed in order to determine groups”; Also see: paragraph [0057]); and 
for each cluster of the plurality of clusters, generating a model (Bernal, see: paragraph [0061] teaching “An ‘Affinity Score’ can be defined between two individuals in a retail store” and “may be arranged into an ‘Affinity Matrix’ [i.e., a model]”). 
This step of Bernal is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to tracking customer behaviors.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard, to include the features of applying a dynamic time warping algorithm to measure the dissimilarity between each user to determine a dissimilarity parameter between each pair of users; based on the determined dissimilarity parameter, clustering each user into a cluster of a plurality of clusters; and for each cluster of the plurality of clusters, generating a model, as taught by Bernal.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Gerard to improve the analysis of groups of people to yield more pertinent information (Bernal, see: paragraph [0007]). 
	
Claim 2-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above.
Gerard discloses further comprising
 determining, with at least one processor, at least one predicted second region external to the first region for each target user of the plurality of target users (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “propensities to transaction at specific merchants…an increase in travel to the second country 116”).  

Claim 3-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 
Gerard discloses further comprising: 
determining, with at least one processor, at least one predicted second region external to the first region for each target user from the users based at least partially on previous transaction history external to the first region for the target user and other users of the first subset of users (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “propensities to transaction at specific merchants…an increase in travel to the second country 116” and “predictive model may be generated to account for these transaction behaviors to determine a likelihood of immigration based on comparison of transaction behaviors for a different consumer 104 to the transaction behaviors used to generate the model”); and
 determining, with at least one processor, at least one predicted second region external to the first region for each target user from the users based at least partially on other users of the plurality of users that were previously inactive for the predetermined time period and subsequently initiated activity external to the first region (Gerard, see: paragraph [0037] disclosing “processing server 102 may generate a predictive model for immigration based on the transaction behavior of the consumer 104” and “propensities to transaction at specific merchants…an increase in travel to the second country 116” and “predictive model may be generated to account for these transaction behaviors to determine a likelihood of immigration based on comparison of transaction behaviors for a different consumer 104 to the transaction behaviors used to generate the model”; and see: paragraph [0035] discloses “processing server 102  may identify transaction frequency over multiple periods of time (e.g., one month intervals) [i.e., predetermined time period to initiate a transaction]” and “if the consumer 104 regularly travels to foreign countries or regularly…for several weeks at a time, the periods of time may be greater than for a consumer 104 that does not frequently travel out of the country”);.  
Although Gerard does disclose a plurality of users and discloses that the plurality of users have used a portable device external to a first region within a predetermined time period, and discloses determining a likelihood of travel for each user, Gerard does not disclose that there is a first and second subsets of users. Gerard also does not disclose that there is an initiating of a transaction activity.  Gerard does not explicitly disclose: 
the first subset of users; 
the second subset of users; 
initiating transaction activity; 
Tietzen, however, does teach: 
the first subset of users (Tietzen, paragraph [0048] teaching “enables merchants to target particular groups of members based on…data extrapolated” and “sub-set of cardholders using a particular financial card”); 
the second subset of users (Tietzen, see: paragraph [0048] teaching “enables merchants to target particular groups of members based on…data extrapolated” and “sub-set of cardholders using a particular financial card”); 
initiating transaction activity (Tietzen, see: paragraph [0048] teaching “Card issuers typically market card types to certain segments of the population based upon…location, and anticipated card use [i.e., determining initiating transaction activity]”); 
This step of Tietzen is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to consumer transaction data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the steps of segmenting, users into at least a first subset of user and a second subset of users having previously used a portable device; the first subset of users; the second subset of users; and initiating, one target action for each target user of the plurality of target users, as taught by Tietzen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gerard in order to provide improved verification for transactions and offering rewards to cardholders (Tietzen, see at least: paragraph [0005]).   
	
Claim 4-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 
Gerard does not explicitly disclose wherein the at least one target action comprises:
 identifying at least one offer for each user of the plurality of target users; and 
communicating the at least one offer to the user. 
Tietzen, however, does teach: 
identifying at least one offer for each user of the plurality of target users; and communicating the at least one offer to the user (Tietzen, see: paragraph [0035] teaching “commitments that they make to members that are displayed in a benefits area of a website associated with the members who are cardholders, and linked to the loyalty system”; and see: paragraph [0048] teaching “loyalty system 26 may recommend incentives tailored  to segments of customers”). 
This step of Tietzen is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to consumer transaction data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the steps of identifying at least one offer for each user of the plurality of target users; and communicating the at least one offer to the user, as taught by Tietzen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gerard in order to provide improved verification for transactions and offering rewards to cardholders (Tietzen, see at least: paragraph [0005]).   

Claim 6-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 
Gerard discloses wherein the at least one action comprises: 
generating at least one list of at least a portion of the plurality of target users associated with a first issuing institution; and communicating the at least one list to the first issuing institution (Gerard, see: paragraph [0041] discloses “processing server 102 may identify a number of consumers likely to emigrate from the first country 114 based on the results of the predictive model. For instance, each consumer determined to be likely to emigrate from the first country 114 within a month may be consumers 104 whose transaction behavior matches those of consumers 104 used in generation of the predictive model who emigrated from the first country 114 a month prior to their respective immigration date”; and see: paragraph [0054] disclosing “For instance, the transmitting device 206 may transmit data signals superimposed with consumer immigration data, including predictions of numbers of consumers, consumer likelihoods to emigrate or immigrate, countries of emigration or immigration, etc. In some embodiments, the transmitting device 206 may also be configured to transmit data signals superimposed with requests for transaction data to the payment network 112”). 
Gerard does not explicitly disclose: 
a target action; 
but Tietzen does teach: 
a target action (Tietzen, see: paragraph [0048] teaching “loyalty system 26 may recommend incentives [i.e., target action] to segments of customers, based on BIN range and other attributes of customers such as spending habits”).
This step of Tietzen is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to consumer transaction data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the feature of a target action, as taught by Tietzen.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gerard in order to provide improved verification for transactions and offering rewards to cardholders (Tietzen, see at least: paragraph [0005]).   

Claim 7-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 
Gerard further discloses: 
 wherein the first region comprises a country or territory associated with each of the plurality of users. (Gerard, see: paragraph [0030] disclosing “In the system 100, local merchants 110 may be merchants that are included in a first country 114, where the first country 114 is a country that includes the issuer 108 that issued the payment card 106 to the consumer 104”; and see: paragraph [0038] disclosing “the predictive model may be based on transaction behaviors for a plurality of different consumers 104 prior” and “predictive models may also be specific to one or more countries. For example, a predictive model may be associated with transaction behaviors for a specific emigrating country (e.g., first country 114)” and “predictive models may be associated with multiple countries, such as based on similarities between predictive models and/or transaction behaviors for each of the countries, or similarities in country demographics”).

Claim 9-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 
Gerard further discloses: 
 wherein the predetermined number of times is one (Gerard, see: paragraph [0035] disclosing “transactions is such that local transactions only occur once every other month, the processing server 102 may identify the immigration date as occurring when the local transaction frequency dropped below the predetermined threshold”).  

Regarding claim 10, claim 10 is directed to a system. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method.  Claim 10 also includes the feature of at least one server computer including at least one processor, the at least one server computer programmed or configured to, which is disclosed by Gerard (Gerard, see: paragraph [0046] disclosing “the processing server 102 may also include a processing device 204” and “application programs of the processing device 204”).  Claim 10 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method.  Claim 11 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 3.  

Regarding claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 4. 

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 6 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 6. 

Regarding claim 16, claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 7. 

Regarding claim 17, claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 9. 

Regarding claim 18, claim 18 is directed to a computer program product. Claim 18 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a method. Claim 18 recites the additional features of A computer program product and at least one non-transitory computer-readable medium including program instructions that, when executed by at least one computer comprising at least one processor, cause the at least one processor to, which is disclosed by Gerard (Gerard, see: paragraph [0106] disclosing “Computer program medium and computer usable medium” and “these computer program products may be means for providing software to the computer system”).  Claim 18 is therefore rejected for the same reasons as set forth above for claim 1. 

Regarding claim 19, claim 19 is directed to a computer program product. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a method.  Claim 19 is therefore rejected for the same reasons as set forth above for claim 2. 

 Regarding claim 20, claim 20 is directed to a computer program product. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a method.  Claim 20 is therefore rejected for the same reasons as set forth above for claim 3. 
 



Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard, J., et al., in view of Tietzen, T., et al., Bernal, and White, B., et al. (PGP No. US 2016/0335641 A1). 

Claim 5-
Gerard in view of Tietzen, and Bernal  teach the method of claim 1, as described above. 
Gerard does not disclose: 
wherein the at least one target action comprises approving at least one of the plurality of target users for transactions external to the first region.   
Although Gerard discloses transaction history for users external to the first region (Gerard,  see: paragraph [0039] disclosing “purchase behaviors for a consumer 104 may be input into the equation as the variables included therein, with the equation of producing a likelihood of immigration, such as an immigration country [i.e., external to the first region]”), and Tietzen teaches a target action for target users, neither Gerard nor Tietzen teach that the target action would comprise approving transactions in at least one second region.  Gerard in view of Tietzen does not teach: 
wherein the at least one target action comprises approving at least one of the plurality of target users for transactions external to the first region.   
White, however, does teach: 
 wherein the at least one target action comprises approving at least one of the plurality of target users for transactions external to the first region.    (White, see: paragraph  [0039] teaching “payment network 304 receives the purchase transaction data and may determine, based on the primary account number (PAN) of the enhanced payment card, that one or more cardholder benefits and/or features may have been triggered” and “determine that a cardholder is traveling in a foreign country” and “so that the issuer FI does not decline the transaction based on their risk tolerance for foreign purchase transactions” and “that when a transaction occurs that originates from that country it will not be automatically declined”).
This step of White is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to consumer transaction data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the step of wherein the at least one target action comprises approving at least one of the plurality of target users for transactions in the at least one second region, as taught by White. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of Gerard in order to provide improvements to payment cards for consumers by offering enhanced features (White, see: paragraph [0003]).  

Regarding claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard, J., et al., in view of Tietzen, T., et al., Bernal, and Sharan, A., et al. (PGP No. US 2016/0275595 A1).  

Claim 8-
Gerard in view of Tietzen, and Bernal teach the method of claim 1, as described above. 	
	Although Gerard does disclose that there is a predetermined time period, Gerard does not explicitly disclose that the predetermined time period is twelve months. Gerard does not disclose: 
wherein the predetermined time period is twelve months.  
Sharan, however, does teach: 
wherein the predetermined time period is twelve months (Sharan, see: paragraph [0047] teaching “determines a merchant name and/or merchant identifier for each local transaction” and “may restrict analysis to a given time period, for example, to transactions carried out over a period of a year”). 
 This step of Sharan is applicable to the method of Gerard, as they both share characteristics and capabilities, namely, they are directed to transaction records of consumers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gerard to include the features of predetermined time period is twelve months, as taught by Sharan.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gerard in order to provide improvements to travel itineraries for consumers that are card holders (Sharan, see: paragraph [0006]). 

Response to Arguments 
With respect to the rejections made under 35 USC § 112(a), the Applicant’s arguments filed on 01 July 2022, have been fully considered and in light of Applicant’s amendments, the 112(a) rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 112(b), the Applicant’s arguments filed on 01 July 2022, have been fully considered and in light of Applicant’s amendments, the 112(b) rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 01 July 2022, have been fully considered but are not considered persuasive. 
In response to the Applicant’s arguments found on page 14 of the remarks stating that “Assuming, arguendo, that the claims include the underlying abstract idea [generating recommendations] identified in the Office Action, the amended independent claims recite additional elements beyond that abstract idea. For example, the additional elements include the following features of the amended independent claims associated with generating the activation metric for the subset of users,” the Examiner respectfully disagrees. The claims were analyzed under the 2019 PEG and in Step 2A, Prong 1, when considering the amended claim limitations, the claims still recite an abstract idea of generating recommendations. The Examiner points out that the amended feature of an activation metric is considered to be a part of the abstract idea, as the activation metric is based on frequency and/or temporal distribution of transactions of users in a subset of users. This feature would be directed to the abstract idea, falls into the enumerated sub-grouping of a certain method of organizing human activity, and is directed to a sales activity or behavior. Therefore, the Examiner maintains that the claims are directed to an abstract idea. 
In response to the Applicant’s arguments found on page 16 of the remarks stating that “The additional elements implement any alleged judicial exception in conjunction with a particular machine integral to the claims” and “These additional elements use the specific machine of the at least one processor to implement any abstract idea alleged by the Office Action,” and further on page 18 stating that “Applicant respectfully submits that the amended independent claims integration any alleged abstract idea into a practical application such that the amended independent claims are patent eligible,” the Examiner respectfully disagrees. As stated above, the claims recite an abstract idea that is directed to a sales activity or behavior. Under Step 2A, Prong 2 the additional elements in the claims are analyzed and in this case, are not sufficient to integrate the abstract idea into a practical application because the additional elements are recited in a general or generic manner and do not more than apply the abstract idea. The additional elements of a computer and at least one processor,  are described and recited in a general manner. For example, the Applicant’s specification describes the additional elements in paragraph [0006] as: 
“The method includes segmenting, with at least one processor, a plurality of users into at least a first subset of users and a second subset of users, the first subset of users including users that have previously used a portable device external to the first region within a predetermined time period to initiate a transaction at least a predetermined number of times, and the second subset of users comprising users that have previously used a portable device to initiate a transaction external to the first region within the predetermined time period less than the predetermined number of times. The method also includes generating, with at least one processor, an activation metric for each user of the first subset of users based at least partially on a frequency and/or temporal distribution of transactions external to the first region initiated by other users of the first subset of users.”


As such, the additional elements that are included in claims are described in a general or general manner and would not integrate the abstract idea into a practical application. Further, to determine if the claims recite additional elements that would be directed to a particular machine, the claims must not merely add “a generic computer, generic computer components, or a programmed computer to perform generic computer functions” and claiming a processor to carry out the operations of the claims “does not automatically overcome an eligibility rejection” (see MPEP 2106.05(b)). As recited in the claims and described in the specification, even though the claims recite at least one processor and a computer to carry out the functions of the claims,  the claimed additional elements are still recited in a generic manner and would not be doing more than applying the abstract idea. Therefore, the claims do not utilize a specific machine to carry out the functions of the claims and do not recite additional elements that would integrate the judicial exception into a practical application.   
	In response to the Applicant’s arguments found on page 18 of the remarks stating that “the amended independent claims are still patent eligible because they recite an inventive concept described in Step 2B of the subject matter eligibility test,” the Examiner respectfully disagrees.  The claims analyzed under Step 2B of the 2019 PEG do not recite significantly more than the abstract idea itself and do not provide an inventive concept. When considering the additional elements that are recited in the claims, individually and in combination, do not provide an inventive concept because the additional elements in this case, are recited in a generic manner and are used to apply the abstract idea. Therefore, the Examiner maintains that even when considering the amended limitations, the additional elements do not recite an inventive concepts. 
Further, in regards to the argument found on page 19 of the remarks stating that “Because the additional elements or combination of elements add a specific feature or combination of features that are not well-understood, routine, conventional activity, the claims recite an inventive concept and are patent eligible,” the Examiner acknowledges the Applicant’s discrepancies. However, the Examiner notes that the 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that the Examiner has not concluded that any of the claim limitations represent insignificant extra-solution activity. As such, any considerations under Berkheimer as to what is well-understood, routine, and conventional activity are unnecessary.
In response to Applicant’s arguments found on page 16 of the remarks stating that “The additional elements also apply or use the alleged judicial exception in other meaningful ways beyond generally linking the user of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception,” the Examiner respectfully disagrees.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility.  Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test.  As noted in the rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.  Therefore, the Examiner maintains the 101 rejection.  


With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 01 July 2022 have been fully considered. 
In response to the Applicant’s arguments found on page 19 of the remarks stating that “Gerard fails to disclose or suggest the ‘segmenting’ step of segmenting the users into a first subset of users” and on page 20 of the remarks stating “and a second subset of users” and “in combination with generating activation metrics using separate protocols for each subset” and further states “the cited prior art fails to disclose or suggest the protocol for generating the activation metric for each user of the first subset of users,”  the Examiner agrees in part. Particularly, the Examiner agrees that the references of Gerard in view of Tietzen do not teach the features of applying a dynamic time warping algorithm to measure the dissimilarity between each user to determine a dissimilarity parameter between each pair of users; based on the determined dissimilarity parameter, clustering each user into a cluster of a plurality of clusters; and for each cluster of the plurality of clusters, generating a model. The Examiner has relied upon the reference of Bernal to teach the amended features.  However, the Examiner maintains that the references of Gerard in view of Tietzen teach the disputed limitations. For example, Gerard first discloses that a plurality of users comprises users that have previously used a portable device external to the first region within a predetermined time period to initiate a transaction  at least a predetermined number of times and users have previously used a portable device to initiate  transaction external to the first region within the predetermined time period. The Examiner would like to point out that Gerard does not explicitly disclose that the different users are segmented into specific subsets but Gerard does disclose that transaction frequency over time can be determined for multiple users (Gerard, see: paragraphs [0038] & [0049]). Gerard goes on to explain that payment transactions are identified when a user crosses a country border (i.e., external to the first region) (Gerard, see: paragraph [0031]). Gerard also explains that the transaction frequency over periods of time, such as a predetermined time period of a month, may be determined. Gerard also describes transaction behaviors over periods of time (Gerard, see: paragraphs [0035]-[0036]). Further, Gerard describes that the method involves calculating the likelihood that a customer will travel to an external region (Gerard, see: paragraph [0039]). The method of Gerard may use this equation for more than one customer to provide this metric (i.e., an activation metric). As such, Gerard is able to calculate an activation metric for more than one customer and therefore would encompass the activation metric for separate protocols for each user (Gerard, see: paragraph [0041]). The Examiner then relied upon Tietzen to teach the specific features of segmenting the users into groups or sub-sets of users based on transaction data that has been stored for each customer (Tietzen, see: paragraph [0048]).  Therefore, the Examiner maintains that the references of Gerard in view of Tietzen do teach the claim limitations and maintains the 103 rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Jain, A., et al. (PGP No. US 2013/0138388 A1), describes a system and method for identifying users of portable user devices using one or more accelerometer profiles created for each respective user. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3684                   

/ALLISON G WOOD/Primary Examiner, Art Unit 3625